--------------------------------------------------------------------------------

In the middle left hand margin of all pages, a stamp that reads: UNITED MEXICAN
STATES.- Atty. Jesus Jose Francisco Arturo Lizarraga Murguia.- ACTING NOTARY
PUBLIC NUMBER 36.- Hermosillo, Sonora, Mexico.

MINING AGREEMENT
(UNILATERAL PROMISE OF TRANSFER OF OWNERSHIP OF MINING
CONCESSIONS, GRANTING OF EXPLORATION RIGHTS, AND ESTABLISHMENT
OF SECURITY INTEREST ON OWNERSHIP OF MINING CONCESSIONS)

entered into

on June 13 (thirteen), 2009 (two thousand and nine)

by and between

Minera de Suaqui Grande, S. de R.L. de C.V.
(“Suaqui Grande”),
Represented by Jorge Luis Fimbres Castillo,

on one hand,

and

Minera Sandia, S.A. de C.V.
“”Minera Sandia”),
Represented by William Pierce Carson,

On the other hand,
pursuant to the recitals and clauses below.

RECITALS
UNDER OATH OF TELLING THE TRUTH

I.

By Suaqui Grande:

       

(A)

It is a Mexican stock corporation lawfully organized under instrument of public
record number 1,909 (one thousand nine hundred nine), volume 83 (eighty three),
executed before and certified by Rene Ramirez Buentello, notary public number 80
(eighty) for and in Hermosillo, Sonora, and with residence in this notarial
district, on January 17 (seventeen), 1996 (one thousand nine hundred ninety
six), registered in the Commerce Section, book one, under number 11,802 (eleven
thousand eight hundred two) of volume 54 (fifty four) of the Public Registry of
Property and Commerce of Hermosillo, Sonora, on January 23 (twenty three), 1996
(one thousand nine hundred ninety six).

        (B)

It is the exclusive and legitimate holder of the following mining concessions:

        1.

Mining concession on the “Guadalupana” lot with an area of 49 has. (forty nine
hectares), located in the Municipality of Suaqui Grande, Sonora, according to
title number 177,330 (one hundred seventy seven thousand three hundred thirty),
valid to March 17 (seventeen), 2011 (two thousand eleven), registered under
number 330 (three hundred thirty), on page 83 (eighty three) of volume 240 (two
hundred forty) of the General Book of Mining Concessions of the


--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

 

Public Registry of Mining, on March 19 (nineteen), 1986 (one thousand nine
hundred eighty six).

        2.

Mining concession on the “La Sonora” lot with an area of 56 has. (fifty six
hectares), located in the Municipality of Suaqui Grande, Sonora, according to
title number 202,870 (two hundred two eight hundred seventy), valid to April 1
(one), 2046 (two thousand forty six), registered under number 250 (two hundred
fifty), on page 125 (one hundred twenty five) of volume 289 (two hundred eighty
nine) of the General Book of Mining Concessions of the Public Registry of
Mining, on April 2 (two), 1996 (one thousand nine hundred ninety six).


 

The mining concessions described in the subsections of this recital (B) shall be
referred to hereinafter as the “Concessions”, which includes all the rights
resulting thereof and the lots covered thereby, hereinafter shall be referred to
as the “Lots”.

        (C)

On June 13 (thirteen), 2009 (two thousand and nine), it entered into an
agreement with Minera Lyell Sociedad Anonima de Capital Variable (Stock
Corporation of Variable Capital) (“Lyell”) and both parties ratified it before
attorney Jesus Jose Francisco Arturo Lizarraga Murguia, notary public number 35
(thirty five) in and for Hermosillo, Sonora, in order to formalize the
non-exercise of the purchase option and advance termination of the mining
agreement (the “ Termination Agreement”), agreement through which, among others,
they formalized the termination of the Mining Agreement (Unilateral Promise for
the transfer of ownership of the mining concessions, granting exploration
rights, and establishment of a security interest on the ownership of the mining
concessions), entered into by Suaqui Grande and Lyell on March 13 (thirteen),
2008 (two thousand and eight) and ratified it on that same date before attorney
Rafael Gastelum Salazar, notary public number 97 (ninety seven) in and for
Hermosillo, Sonora, Mexico, in relation to the aforementioned Concessions,
registered under number 140 (one hundred forty=, on page 87 (eighty seven),
front side, of volume 23 (twenty three) of the Book of Mining Acts, Agreements
and Contracts of the Public Registry of Mining, dated April 30 (thirty), 2008
(two thousand and eight).

       

The Termination Agreement of reference is in the process of registration at the
Public Mining Registry.

        (D)

Except for that which has been expressly set forth or stated in the foregoing
subsection, the Concessions and Lots are free and clear of attachments,
earmarked for attachments, judicial attachments; earmarked for judicial
attachments, limitations of ownership, mortgages, pledges, depositories,
provisional notations in the Public Registry of Property, notations of being
subject to litigation, promises, options, trusts, contracts or agreements of any
type (including, without limitation, agreements or contracts for the operation,
administration, supervision, maintenance or other similar ones), royalties,
lawsuits, complaints, judicial proceedings, arbitration proceedings,
administrative cancellation

2

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

 

proceedings, annulment, or inexistence, or any other type, expropriation
proceedings, and in general, free and clear of any other liens or charges (all
of these conditions, shall hereinafter, be referred to generically as “Liens”,
in singular or in plural, depending on the context); nothing exists that could
consequently bring about the establishment, imposition, registration,
continuation, or subsistence of Liens on the Concessions or the Lots and neither
are there potential or threatened Liens.

        (E)

It is current in the compliance of the obligations imposed upon it by the Mining
Law in relation to the Concessions, especially in regard to the submittal of
reports proving mining works on the Lots and the payment of mining rights, with
the exception of those of the first semester of this year, which shall be
covered by Sandia.

        (F)

There is no legal, administrative, arbitration difference or controversy, or any
difference or controversy of any other type between (i) Suaqui Grande and any or
the owners or possessors of the surface land where the Lots are located (the
“Surface Land”) or between Suaqui Grande and any of the owners or possessors of
the surface land adjacent to that where the Lots are located; (ii) Suaqui Grande
and any of the owners or possessors of surface land which must be traversed for
entering into and exiting the Lots; (iii) Suaqui Grande and any of the holders
of the mining concessions covered by the adjacent Lots or between Suaqui Grande
and whoever has the contract rights resulting of said mining concessions; and
(iv) Suaqui Grande and any person or entity that is a holder of the rights
related to the extraction, use, exploitation of underground or surface water or,
which in fact extracts, uses, exploits said water; and Suaqui Grande foresees
that there shall be no such difference or controversy between Minera Sandia and
any of the persons referred to in the different subsections of this section (E).

        (G)

Suaqui Grande does not owe any sum, nor shall execute any action it has promised
to pay or execute and that it has not paid or executed, for the benefit of any
of the persons referred to in the immediate previous subsection or for the
benefit of other persons that could be consider they have been harmed due to any
omission of this type and Suaqui Grande has not failed to comply any other
obligation it has agreed to comply or satisfy for the benefit of any of the
persons referred to in the immediate previous section.

        (H)

It has access and the right to use, exploit, or occupy the Surface Land for
mining purposes without obstacles, in a continuous and unrestricted manner and
said access and rights are not subject to any lien or encumbrance whatsoever and
that it has not committed or placed a lien in any way whatsoever on said
accesses and rights other than the way in which it has been agreed hereunder and
with a person or part other than Minera Sandia.

        (I)

There is no condition in the soil, subsoil, surface or underground water
currents or reservoirs, the atmosphere, flora, fauna, or other natural elements
located on the Surface Land that is or could be considered as an infringement of
the Law of Ecological Balance and Environmental Protection, its applicable
regulations, and the Mexican official norms on the subject (that Law,
regulations, and official norms herein are referred

3

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

 

to as the “Environmental Law”), or official Mexican laws, regulations, or norms
applicable in matters related to health, sanitation, industrial safety,
explosives, or any analogous ones (hereinafter, referred to as “Other Relevant
Ordinances”); particularly, without prejudice of the foregoing, in the soil,
subsoil, surface or subsoil water currents and reservoirs, the air, flora,
fauna, or other natural resources of the surface elements of the Lots, there are
no toxic, radioactive, or contaminant wastes or substances in any other way,
with respect to which no measures have been taken or the actions set forth in
the Environmental Law have not been executed.

        (J)

There is no, nor does Suaqui Grande expect there to be any administrative,
judicial, or any other type of procedure tending to investigate the condition of
the Surface Land or its natural elements (including, without limitation, its
air, subsoil, water, flora, and fauna) due to infringements of the Environmental
Law or Other Relevant Ordinances or tending to sanction its owners or whomever
works or has worked therein, due to infringements of the Environmental Law or
any of the Other Relevant Ordinances; and none of these violations or
infringements has occurred, and Suaqui Grande has not received any notice or
notification, nor has become aware of any investigation related to said
conditions; therefore, Minera Sandia shall not be bothered by any of the
aforementioned procedures.

        (K)

Nothing prevents it from lawfully entering into and complying with the
stipulations of this agreement and entering into said agreement and complying
with said stipulations shall not violate any legal norm, nor any provision or
contractual agreement, whatever their nature, notwithstanding the person or
persons with which it has been entered into.

        (L)

It has delivered to Minera Sandia all the maps, plans, reports, and other
materials and information in possession or control of Suaqui Grande in relation
to works performed in or with respect to the Lots.

        (M)

It has agreed to enter into this agreement with Minera Sandia to grant to it,
among others, a unilateral promise to sell the ownership of the Concessions and
exclusive and irrevocable exploration rights of the minerals which, in a given
case, are found in the Lots.


II.

By Minera Sandia:

      (A)

It is a Mexican corporation lawfully organized under instrument of public record
number 5,798 (five thousand seven hundred ninety eight), volume 142 (one hundred
forty two), executed before and certified by attorney Jesus Jose Francisco
Arturo Lizarraga Murguia, acting notary public number 35 (thirty five), in and
for Hermosillo, Sonora, on June 1 (one), 2009 (two thousand and nine), currently
in process of registration at the Public Registry of Commerce and the Public
Mining Registry.

      (B)

Its corporate purpose is the mining-metallurgical industry in general and
therefore, to be the owner and to exploit and conduct business with all types of
properties related to the said industry; to perform all acts or to enter into
all agreements or contracts directly or indirectly, related

4

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

 

thereto, besides requesting and obtaining and through any other means, to
acquire mining concessions or contractual rights to explore or exploit mineral
substances, as well as to transfer, lien, and in any other way, to dispose of
said concessions or rights, among other activities.

        (C)

It has agreed to enter into this agreement with Suaqui Grande for the purpose to
acquire from the latter, among others, a unilateral promise for the sale of the
ownership of the Concessions and exclusive and irrevocable exploration rights
for the mineral substances, which, in a given case, may exist in the Lots.

Due to that which has been stated and its respective interests and purposes,
Suaqui Grande and Minera Sandia enter into this Mining Agreement and bind
themselves pursuant to the following:

CLAUSES

1

INCORPORATION OF
STATEMENTS TO THE CLAUSES OF THIS AGREEMENT, BY REFERENCE

  (A)

The parties ratify the statements which under oath of telling the truth, they
made in the chapter of recitals hereof and which are incorporated to this clause
by this reference, as if literally inserted, for all legal effects.

        (B)

The parties warrant and commit to the truthfulness, completeness and
accurateness of the recitals made in the chapter of recitals hereof; these are
no simple general statements on benefits and damages that can naturally result
from these facts or entering or not entering into this agreement or simple
statements of facts or backgrounds without any binding content.

        (C)

For having been granted, bound by their truthfulness, completeness and
accurateness, said statements have motivated the will and the consent of the
parties for entering into this agreement.

        (D)

The parties are not aware of any fact, event, or circumstance of a material
nature that have not been disclosed to the other party and that should have been
disclosed in order to make the statements object of this clause, truthful,
accurate, and complete, or to avoid these from being misleading or malicious,
and particularly, Suaqui Grande has not omitted to state or declare anything
which, if having been stated, would have motivated Minera Sandia not to enter
into this agreement or not to exercise the Option or all other rights acquired
hereby.

        (E)

The statements of the parties shall survive the exercise of the Option, entering
into the Final Agreement (as it is defined hereinafter), and the acquisition of
any right or interest on any of the properties object of the Option by Minera
Sandia, and, therefore, shall continue binding them and shall also survive and
as such, shall continue binding the parties to any lawsuit, action or claim
being filed, suit being filed or brought due to failure to comply or attributed
to failure to comply herewith or due to the falseness, incompleteness, or
inaccuracy of any of said declarations.

2

5

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

UNILATERAL SALES AND OPTION PROMISE

  (A)

Suaqui Grande commits to transfer to Minera Sandia (or whomever the latter may
designate), the titles of the Concessions, granting to Minera Sandia, a
unilateral, irrevocable, and exclusive option to purchase said titles, subject
to what has been agreed to herein (said right in this agreement shall be
referred to as the “Option”).

       

The Option is unilateral because it commits Suaqui Grande to transfer the titles
and ownership, but does not commit Minera Sandia to acquire or purchase them.

       

The Option is irrevocable because it shall not be revoked, withdrawn, or
cancelled otherwise, or be terminated during its term without Minera Sandia’s
prior, express, written and conclusive consent, granted in writing before a
notary public by whoever is appointed and entitled to do so.

       

The Option is exclusive because it has been granted only to Minera Sandia and
because during its term, options or rights for the same or similar purposes may
not be lawfully granted to any other person or entity, for whatever concept and
under any legal mechanism or form whatsoever and the option or rights granted in
violation of this exclusiveness shall not be opposable, nor shall damage Minera
Sandia.

       

The Option includes the unilateral, irrevocable, and exclusive right or option,
in the sense stated in this paragraph (A), (i), to acquire the mining
concessions which, in a given case, may substitute those defined herein as the
“Concessions” or the mining concessions, which, in a given case, may be awarded
to Suaqui Grande or any other person or entity, directly or indirectly related
to Suaqui Grande, to cover holes between or adjacent to any of the Lots or
between or adjacent to any of the lots covered by said mining concessions; (ii)
to acquire the title to permits, licenses, concessions, authorizations,
consents, favorable environmental impact resolutions, environmental risk
assessments, authorizations for change of land use, concessions for the
extraction, exploitation, use and development of underground water, concessions
for the exploitation, use, and development of surface water; concessions for the
discharge of waste water, soil use expert opinions, and acts of similar
authorities which, in a given case, substitute any of those defined here as
“Permits”, or the title to any modification or extension thereof; all of what
has been set forth in this paragraph shall be subject to all the terms and
conditions set forth herein and without the need of paying any additional or
other amount than that which has been agreed to herein.

        (B)

For granting the Option, on June 13 (thirteen), 2009 (two thousand and nine),
Minera Sandia shall pay to Suaqui Grande US$1,000.00 (one thousand dollars,
legal tender of the United States of America), plus the amount of US$150 (one
hundred fifty dollars, legal tender of the United States of America) as Value
Added Tax.

       

To maintain the Option effective, as well as all other rights that Suaqui Grande
confers hereby to Minera Sandia, Minera Sandia shall pay to Suaqui Grande, the
following sums, at the latest on the stated dates:

6

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

  (1)

US$ 99,000 (ninety nine thousand dollars, legal tender of the United States of
America) at the latest on March 13 (thirteen), 2010 (two thousand and ten), plus
value added tax. This payment shall extend the Term of the Option to March 13
(thirteen), 2011 (two thousand and eleven).

        (2)

US$ 125,000 (one hundred twenty five thousand dollars, legal tender of the
United States of America) at the latest on March 13 (thirteen), 2011 (two
thousand and eleven), plus value added tax. This payment shall extend the Term
of the Option to March 13 (thirteen), 2012 (two thousand and twelve).

If Minera Sandia exercises the Option, which shall occur at the latest on March
13 (thirteen) 2012 (two thousand and twelve) (hereinafter referred to as the
“Term of the Option”), Minera Sandia shall pay Suaqui Grande US$1,307,000 (one
million three hundred seven thousand dollars, legal tender of the United States
of America), plus value added tax, on the date on which Suaqui Grande, before a
notary public or notary public for commercial and administrative matters)
executes and ratifies it signature and acknowledges the content of the final
agreement (hereinafter, referred to the “Final Agreement” through which the
transfer of the titles to the Concessions to Minera Sandia is formalized,
without prejudice of what is agreed to in subsection (F) in this clause.

Against the payment made by Minera Sandia to Suaqui Grande of the sums agreed to
in this subsection (B), Suaqui Grande shall deliver to Minera Sandia, invoices
that shall comply with all tax requirements and which shall transfer and itemize
the value added tax at the applicable rate.

Suaqui Grande shall pay its corresponding taxes resulting from this agreement,
pursuant to the applicable laws.

Whenever the last date of those agreed to in the different numerals of
subsection (B) of this clause falls on a holiday, the payment may be made on the
business day immediately after said holiday and the payment thus made shall not
be deemed to be extemporary, subject to what has been set forth in clause 4
(four) hereof.

Suaqui Grande shall provide to Minera Sandia the data of its banking account
into which Minera Sandia shall deposit the payments referred to in this
subsection (B). If such data are not provided, or if Minera Sandia decides to
make said payments through a check directly delivered to Suaqui Grande and has
not done so before the last date of the respective terms, Minera Sandia shall
make such payments at 10:00 AM (ten hours in the ante meridian) on the last day
of said respective terms, precisely at Suaqui Grande’s domicile set forth in
clause 11 (eleven) hereof, subject to what has been set forth in clause 4 (four)
hereof. If Minera Sandia elects to pay Suaqui Grande through a check, it shall
be a check to be credited to the beneficiary’s account.

Minera Sandia may make the payments set forth in this clause in the stated
currency, or its equivalent in Mexican legal tender, at the rate of exchange

7

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

 

published in the Official Gazette of the Federation on the business day
immediately prior to that on which the payment is made.

         

None of the amounts payable to Suaqui Grande pursuant to subsection (B) of this
clause and other clauses hereof, shall generate interests in favor of Suaqui
Grande or any other person.

       

(C)

If during the term of the Mining Option, Minera Sandia decides to exercise the
Option, it shall notify it to Suaqui Grande through a written notice
(hereinafter, referred to as the “Notice of Exercise”), in the understanding
that the Notice of Exercise, at least, shall set forth the place, date, and time
on which the Final Agreement shall be formalized, which should occur at the
latest within a 10 (ten) calendar day term following the date the Notice of
Exercise has been received by Suaqui Grande. The delivery of the Notice of
Exercise shall commit Suaqui Grande to execute, ratify, acknowledge, and deliver
the Final Agreement to Minera Sandia and shall provide Minera Sandia with the
right and action to demand and obtain said execution, ratification,
acknowledgement, and delivery hereof by Suaqui Grande, according to the terms of
the law and the Notice of Exercise itself, all of this without prejudice of what
has been stipulated in subsection (F) of this clause 2 (two).

         

The option shall be deemed automatically exercised and therefore, the transfer
of the title of the Concessions, in favor of Minera Sandia (or whoever the
latter may designate) shall be understood perfected, without the need of sending
a Notice of Exercise to Suaqui Grande, on the same day on which Minera Sandia,
in a given case, completes the payment to Suaqui Grande, of all the amounts set
forth in subsection (B) of this clause.

         

If Minera Sandia omits to make any of the payments set forth in subsection (B)
of this clause 2 (two), it shall be understood it has decided not to exercise
the Option and that this agreement has been terminated in advance, without any
further liability, nor obligation for it (with the exception of those set forth
in the Environmental Law), but without prejudice of and subject to what has been
agreed to in clause 4 (four).

          (D)

The following shall be agreed to in the Final Agreement:

          1.

The Final Agreement shall formalize the transfer of the titles of the
Concessions in favor of Minera Sandia (or whoever the latter may designate), in
exchange for the price referred to in numeral 3 (three) of this subsection (D)
of this clause, plus Value Added Tax.

          2.

Suaqui Grande shall transfer to Minera Sandia, the titles of the Concessions
which shall be free and clear of liens and the Concessions, Related Agreements,
and Permits in full force, regularity, and compliance of the obligations
stipulated or contained therein or set forth in the applicable laws.

          3.

The price for the transfer of the titles of the Concessions, the Related
Agreements and Permits (referred to herein as the “Transfer Price”) shall be
US$1,532,000 (one million five hundred thirty two thousand dollars, legal tender
of the United States of America), which is the sum of the amounts set forth in
subsection (B) of this clause, upon which

8

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

 

payment, it shall be deemed said titles have been transferred to Minera Sandia.

       

The amounts to be delivered by Minera Sandia to Suaqui Grande in accordance with
subsection (B) of this clause shall be deemed delivered and received for the
account of the Transfer Price if Minera Sandia exercises the Option.

       

The balance of the Transfer Price, once the amounts, if any, referred to in the
immediately foregoing paragraph have been deducted, shall be paid to Suaqui
Grande at the formalization of the Final Agreement.

       

If Minera Sandia decides not to exercise the Option, either by the omission of
any of the payments set forth in subsection (B) of clause 2 (two), without
prejudice of what has been agreed to in clause 4 (four), or through express
written notice in this sense, delivered or sent to Suaqui Grande, the sums
already paid by Minera Sandia to Suaqui Grande shall remain in favor of Suaqui
Grande.

        4.

It shall be deemed the titles of the Concessions have been transferred or
assigned to Minera Sandia on the precise day on which Minera Sandia has
completed paying to Suaqui Grande, the total amount of US$1,532,000 (one million
five hundred thirty two dollars, legal tender of the United States of America),
which is the sum of the amounts set forth in subsection (B) of this clause, if
Minera Sandia opts to exercise the Option, the Final Agreement shall be deemed
effective, only if said transfer or assignment has been formalized. The
possession of said rights to Minera Sandia shall also be deemed delivered or
confirmed, as the case may be, as of the precise day on which Minera Sandia has
completed paying to Suaqui Grande the referred total amount of US$ 1,532,000
(one million five hundred thirty two thousand dollars, legal tender of the
United States of America, without the need of any further agreement or act by
Suaqui Grande.

        5.

Suaqui Grande shall be liable for claim for better title or for defects of any
of the titles assigned, without any limitation.

        6.

Each party shall pay its corresponding taxes resulting from the Final Agreement,
pursuant to the applicable laws.

        7.

It shall be agreed that the expenses for the formalization of the Final
Agreement before a notary public and those related to its registration in the
Public Registry of Mining shall be paid by Minera Sandia.

        8.

In the Final Agreement it shall also be agreed that Suaqui Grande, at any time,
and at its expense, shall defend Minera Sandia, its successors, and assignees
against any person alleging better rights on or in relation to the titles to the
Concessions or the titles to any of the Related Agreements, or the title to any
of the Permits.

        9.

In the Final Agreement it shall also be agreed that Suaqui Grande (i) shall hold
Minera Sandia harmless from demands, accusations, complaints, claims,
proceedings, lawsuits, sanctions, fines, liabilities,

9

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

 

orders to suspend activities or to close, resolutions and judgments directly or
indirectly related to the actual or alleged failure to comply the Suaqui
Grande’s obligations (or those of any other person) for works executed in any of
the Lots prior to the Date of Execution, set forth in the Environmental Law and
in Other Relevant Ordinances directly or indirectly related to works performed
in any of the Lots prior to the Date of Execution; (ii) shall indemnify Minera
Sandia for damages and shall compensate it for damages suffered by it directly
or indirectly in relation to the failure to comply any of said obligations; and
(iii) shall reimburse Minera Sandia for the fees and costs and procedural
expenses paid by Minera Sandia to defend itself from said demands, accusations,
complaints, claims, proceedings, lawsuits, sanctions, fines, liabilities,
resolutions, and judgments.

       

The same liability is assumed by Minera Sandia in regard to Suaqui Grande for
acts or works it may perform on the Lots for the duration of the Option, if
Minera Sandia does not exercise said Option.

        10.

Suaqui Grande (i) shall hold Minera Sandia harmless from demands, accusations,
complaints, claims, proceedings, lawsuits, sanctions, liabilities, orders to
close or suspend activities, fines, and judgments directly or indirectly related
to works and personnel which Suaqui Grande or any other person has hired prior
to the Date of Execution, for the execution of works in any of the Lots, which
among others include, without limitation, obligations related to the respective
labor benefits, the Mexican Social Security Institute, the Institute for the
National Workers Housing Fund, retirement savings funds, and withholding and
payment of any type of taxes generated by reason of said labor relations; (ii)
shall indemnify Minera Sandia for damages and shall compensate it for losses
sustained by Minera Sandia directly or indirectly in relation to the failure to
comply any of said obligations; and (iii) shall reimburse Minera Sandia the fees
and costs and procedural expenses paid by Minera Sandia to defend itself from
said demands, accusations, complaints, claims, proceedings, lawsuits, sanctions,
liabilities, orders to close or suspend activities, fines and judgments.

       

The same liability is assumed by Minera Sandia in regard to Suaqui Grande for
acts or works it may perform on the Lots for the duration of the Option, if
Minera Sandia does not exercise said Option.

       

For no reason and under no circumstance shall it be deemed that Minera Sandia is
substituting, nor shall it substitute Suaqui Grande or any other person that ahs
executed works in the Lots prior to the Date of Execution, as employer in its
labor relations with the personnel or workers referred to in the first paragraph
of this numeral 10 (ten) and neither shall it be deemed that Minera Sandia is
assuming the compliance of any of said obligations in another concept or diverse
means. If the employer substitution operates by law, Suaqui Grande agrees to
reimburse and shall reimburse Minera Sandia within a 5 (five) calendar day term
following the day on which Minera Sandia were to demand it, the amounts Minera
Sandia had paid for labor obligations related to those that had not been
complied by the employer that Minera Sandia has substituted by law, plus its
accessories, and procedural fees, costs, and expenses paid by Minera Sandia in
relation to said employer

10

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

substitution, plus conventional interests on delayed payments at a 12% (twelve
percent) annual rate.

  11.

In the Final Agreement, Suaqui Grande shall transfer to Minera Sandia any
contracts, agreements, or rights of any other type which Suaqui Grande has in
relation to the use, occupancy, exploitation, transit, an access to the Surface
Land other that those referred herein as “Related Agreements”, as well as all
permits, licenses, concessions, authorizations, consents, resolutions,
assessments, and similar authorizations, concessions, and acts of authority that
Suaqui Grande had obtained in relation directly or indirectly with the Lots,
other than those referred to herein as “Permits”, to the degree in which these
are transferable or assignable, all without the need or Minera Sandia’s
obligation to pay to Suaqui Grande or any other person any different or
additional amount than the Transfer Price; therefore, the latter shall also be
understood in exchange for everything which Suaqui Grande transfers to Minera
Sandia pursuant to this numeral.

        12.

The Final Agreement shall contain the additional stipulations which normally are
contained in final sales purchase agreements or agreements for the transfer of
title of mining concessions, pursuant to Mexican law, but none thereof shall be
incompatible or contrary to those which are the object of this preliminary
agreement. If due to any reason, the parties do not agree on said additional
stipulations, the Final Agreement shall be entered into with the minimum
stipulations object of subsection (D) of this clause 2 (two) and with all others
in this clause 2 (two) that are relevant.


  (E)

Suaqui Grande and Minera Sandia shall ratify the signatures they set upon the
Final Agreement and shall acknowledge its content or shall formalize or record
it in an instrument of public record before a notary public whose name and
professional address shall be provided in the Notice of Exercise.

        (F)

Suaqui Grande subscribes a special irrevocable power of attorney for acts of
administration and a special irrevocable power of attorney for acts of ownership
to Eduardo Robles Elias, Juan Jose Duarte Bravo, Ivan Moreno Torrescano, and
Jose Joaquin Cabrera Ochoa, for the exclusive purpose that, jointly or
separately, at Suaqui Grande or Minera Sandia’s written request, on behalf and
for the account of Suaqui Grande, they may (i) execute the Final Agreement,
which shall simply formalize the transfer of the title of the Concessions; (ii)
appear before a notary public in order to ratify their signatures and
acknowledge the content of the Final Agreement, or in order to formalize or
record it before the credence of said notary public; (iii) to file the Final
Agreement (or the instrument of public record which has recorded or formalized
it) at the Public Mining Registry for its registration; and (iv) to execute or
perform all other acts which in their opinion may be convenient or appropriate
for the purposes stated in this subsection (F). The power of attorney granted in
this clause shall be irrevocable since it has been subscribed as a condition
herein and, furthermore, as a means for Suaqui Grande to comply with the
obligations it contracted hereunder and for the purposes of article 2,596 (two
thousand five hundred ninety six) of

11

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

 

the Federal Civil Code which sets forth: “The principal may revoke the mandate
whenever and how it may deem fit, except in those cases in which its
subscription has been stipulated as a condition in a bilateral agreement or as a
means to comply with a contracted obligations.”

       

In order for the representatives designated in the immediate foregoing paragraph
may be legitimated to execute, formalize, and deliver the Final Agreement on
behalf and for the account of Suaqui Grande for the benefit of Minera Sandia, it
shall suffice to have Minera Sandia deliver or send to them (i) a certification
stating that Minera Sandia exercised the Option and (ii) a copy of the vouchers
proving that Minera Sandia paid to Suaqui Grande the Transfer Price in full, or
that it deposited it before a judicial authority, certified by a notary public.

       

The exercise of the power of attorney referred to in this subsection (F) under
the circumstances stated therein shall be under the absolute and exclusive
liability of Minera Sandia and Suaqui Grande, which shall hold the
representatives harmless from any actions, claims, complaints, lawsuits, or
accusations originating from Minera Sandia or Suaqui Grande or any other person
and shall pay al reasonable lawyers fees, expenses, costs, and procedural
damages and all other related disbursements which said representatives may pay
in order to defend the acts executed by them in the exercise of the power of
reference and the exercise of the power of attorney itself.

       

Minera Sandia shall pay the fees paid to the representatives for the exercise of
the power of attorney referred to in this subsection (G), as well as the
reimbursement of the proven expenses incurred by the representatives due to said
reason.

        (G)

Minera Sandia shall pay the mining rights levied on the Concessions as of the
Date of Execution and during the Term of the Option, and those payments shall
not be understood as being for the account of the Transfer Price; it shall make
the minimum investments on the Lots, required in order to maintain the
Concessions in force; it shall submit the respective reports proving the works
performed, in a timely manner, and shall execute any other acts or actions for
the same purpose, in order to maintain the Concessions in force.

       

Minera Sandia shall provide to Suaqui Grande copies of the receipts of the
payment of mining rights and the reports proving the works performed referred to
in the foregoing paragraph, at Suaqui Grande’s written request.

        (H)

If Minera Sandia does not exercise the Option, or if this agreement is rescinded
or terminated due to any other reason, Minera Sandia shall pay the mining rights
levied on the Concessions for the semester immediately following that during
which Minera Sandia gave notice to Suaqui Grande that it would not exercise the
Option or during which this agreement was rescinded or terminated and at Suaqui
Grande’s written request, it shall provide to Suaqui Grande a copy of the
receipts for the payment of said mining rights and Minera Sandia shall also
prove the investments made for the calendar year immediately prior to the year
during which the agreement was rescinded or terminated and shall also provide to
Suaqui Grande, at its written request, copies of the vouchers for investments
made in the Lots

12

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

 

during the precise period of time during the calendar year in which said
rescission or termination occurred.

        (I)

Minera Sandia shall not have any obligation to explain or to justify to Suaqui
Grande or any other person why it decided not to exercise the Option, in a given
case, and Minera Sandia’s failure to exercise the Option shall not provide to
Suaqui Grande or any other person the right to any action for damages and losses
and of no other type against Minera Sandia.

3

EXCLUSIVE AND IRREVOCABLE EXPLORATION RIGHTS AND RELATED MATTERS

  (A)

Suaqui Grande grants to Minera Sandia the exclusive and irrevocable right to (i)
exploit the mineral substances which, in a given case, may exist in the Lots;
(ii) to exercise the rights and to comply with the obligations resulting from
the Related Agreements; and (iii) to exercise the rights and comply with the
obligations resulting from the Permits, all of which (the latter to the degree
in which it lawfully possible) during the Term of the Option, without any
further obligations for Minera Sandia than those agreed to herein.

           

The rights granted by Suaqui Grande to Minera Sandia in this clause are
exclusive, because these have been granted only to Minera Sandia and because
these may not lawfully be granted to any other person or entity, by any concept
or any legal mechanism or form and such rights granted by Suaqui Grande
infringing this exclusiveness shall not be opposable, nor shall damage Minera
Sandia.

           

The rights granted by Suaqui Grande to Minera Sandia in this clause are
irrevocable, because these may not be revoked, withdrawn, or be cancelled or
terminated otherwise, if not with Minera Sandia’s prior, express, written and
conclusive consent, provided before a notary public by whoever has been
appointed and has powers for such purpose.

           

Consequently OF WHAT HAS BEEN AGREED TO IN THIS CLAUSE, Minera Sandia may
execute all works which purpose is to explore mineral substances that, in a
given case may exist in the Lots, for which it may:

            1.

Prior consent or authorization of the owner or possessor of the Surface Land, or
prior resolution of temporary occupancy pronounced pursuant to the Mining Law
and its Regulation,

            a.

use the roads, trails, lanes, alleys, and other means of communication already
existing on the Surface Land (the “Roads”) in order to travel and freely
transport personnel, machinery, tools, mineral substances, and goods of any
other type;

            b.

modify and extend the traces of already existing roads or disable, construct,
refurbish and provide maintenance to new Roads on the Surface Land for the
purpose of travel and transportation referred to in the foregoing paragraph;

13

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

  c.

build fences around all those zones and areas of the Surface Land that due to
safety or sanitation reasons, reasons of an environmental nature or any other
type, in the exclusive opinion of Minera Sandia must remain isolated or having
restricted access;

        d.

construct and extend or dismantle or disassemble camps, dormitories, warehouses,
storerooms, workshops, offices, and facilities required for the works of Minera
Sandia, without any restriction;

        e.

construct drill jigs and drill bore holes;

        f.

to perform all types of prospecting activities or search for ores and their
deposits;

        g.

make measurements and set up markers used for marking boundaries for areas or
zones inside or in the periphery of the Surface Land;

        h.

take, analyze, and execute other types of tests with soil and subsoil samples
and samples of the mineral substances existing therein for metallurgical tests,
assays and other types of tests and assays, and to dispose thereof at Minera
Sandia’s sole criteria; and

        i.

perform or conduct on the Surface Land any other actions, constructions, and
activities necessary or convenient in Minera Sandia’s opinion, whose purpose is
to identify ore deposits and to quantify and evaluate economically exploitable
reserves contained therein.


  2.

To obtain the expropriation, temporary occupancy, or establishment of easements
on the Surface Land, indispensable to execute the mining works.

        3.

To execute or perform any other actions, constructions, and activities necessary
or convenient, in Minera Sandia’s exclusive opinion, to execute its mining
works.


  (B)

The amounts paid by Minera Sandia to Suaqui Grande pursuant to what has been set
forth in subsection (B) of clause 2 (two) and other parts hereof, shall be
deemed paid also in exchange for the rights granted to it by Suaqui Grande,
pursuant to the foregoing paragraph of this clause and of others that Suaqui
Grande grants to Minera Sandia hereunder.

          (C)

Hereby, Suaqui Grande irrevocably grants to Minera Sandia all the consents,
agreements, permits, or authorizations that may be necessary so that:

          1.

Minera Sandia may obtain the approval of the environmental impact statements
which may be required in a given case and all licenses, permits, or
authorizations which the competent authorities must grant or

14

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

 

confer to it, according to the Environmental Law, so that Minera Sandia may
lawfully develop its activities on the Lots.

        2.

Minera Sandia may apply for and obtain all other permits, licenses, concessions,
or authorizations of any other type, pursuant to Other Relevant Ordinances and
in other matters that Minera Sandia may require to lawfully develop its
activities on the Lots.

        3.

That which has been agreed to in this subsection (C) shall be deemed as Suaqui
Grande’s consent, agreement, approval, permit, or authorization for all ends or
purposes specified above, so that the additional or other consent, agreement,
permit, or authorization by Suaqui Grande or any other person related to Suaqui
Grande shall not be required.


  (D)

Minera Sandia shall plan, execute, develop, control, and supervise in an
exclusive way, all the mining works which it is entitled to execute pursuant
hereto and the Mining Law and its Regulation, exclusive of Suaqui Grande and any
other person. All the decisions regarding the Lots, including those related to
the methods, procedures, and equipment to be used and related to the exercise of
all other rights acquired hereby by Minera Sandia, shall be of Minera Sandia’s
exclusive concern and competence, excluding Suaqui Grande and any other person.
Minera Sandia may execute its mining works in the Lots, directly by itself or
through contractors or other service providers.

        (E)

During the Term of the Option, Suaqui Grande shall have the following additional
obligations: (i) it shall refrain from hampering or preventing, by any means
whatsoever, the exercise of the rights and the compliance of the obligations
acquired and assumed by Minera Sandia hereby; (ii) it shall refrain from
assigning or promising to assign, or to grant in any other way to a third party
or third parties, titles or any right resulting from or related to any of the
Concessions or any of the Lots, or any of the Related Agreements, or any of the
Permits to Minera Sandia’s assignee or assignees, unless it does so, stringently
abiding by this agreement; (iii) it shall refrain from establishing Liens or to
allow to establish or impose Liens on any of the Concessions, or on any of the
Lots, or any of the Related Agreements, or any of the Permits, and shall also
refrain from providing any of the agreements, permits, or rights of reference,
as security; (iv) it shall refrain from abandoning part or all of the land
covered by any of the Concessions; to relinquish any of the Concessions, to
request the decrease of the area of any of the Lots or in any other way or
through any other means, to waive rights or privileges related to any of the
Concessions or any of the Lots, unless sit does so with Minera Sandia’s express,
prior, and written consent; (v) it shall notify Minera Sandia, diligently and
within the lawful term to answer or appear, of any notices, summons,
injunctions, complaints, liquidations, official letters and other types of
communications, from authorities or respectively from private parties, that are
somehow related to any of the Concessions or to any of the Lots, or any of the
Related Agreements, or any of the Permits, or this agreement; (vi) it shall
diligently collaborate with Minera Sandia with respect to any actions it must or
wants to take or execute in relation to the acts referred to in the foregoing
paragraph of this subsection (E) and to obtain the consent or authorization of
the owner of possessor of the Surface Land in order to execute its mining

15

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

 

works and/or to obtain the resolution of temporary occupancy thereof, pursuant
to the Mining Law and its Regulation; (vii) it shall diligently collaborate with
Minera Sandia with respect to any of the actions its must or wishes to take to
exercise and comply, in a timely manner, the rights and obligations it acquires
hereby; (viii) when the acts referred to in numeral (v) (five) of this
subsection (E) have been initiated or have been executed by acts or omissions of
Suaqui Grande or a person who acts or acted on behalf, by instructions, or to
the benefit of Suaqui Grande, the latter shall hold Minera Sandia harmless from
any liability or obligations directly or indirectly related thereto; it shall
indemnify Minera Sandia for damages and shall compensate it for the damages
sustained by Minera Sandia directly or indirectly in relation to said acts or
omissions and its consequences; and shall reimburse Minera Sandia for procedural
fees, cost, and expenses paid by the latter to defend itself from any of these.

        (F)

Minera Sandia shall satisfy the obligations resulting from the Environmental Law
and Other Relevant Ordinances, for the works performed during the term hereof.

        (G)

Minera Sandia shall not be held liable for any infringement of the Environmental
Law or Other Relevant Ordinances that has occurred prior to the Date of
Execution and after the termination or rescission hereof or for the violations
that are not attributable to it for any reason. If despite that which has been
set forth in this subsection, Minera Sandia, by law, is held liable for any of
such infringements, Suaqui Grande agrees to reimburse and shall reimburse Minera
Sandia, within a 5 (five) calendar term following the day on which Minera Sandia
has thus requested, for the sums paid by Minera Sandia to respond for the
infringement of reference or to release itself from penalties, sanctions, or any
other type of adverse legal consequences, plus their accessories and procedural
fees, costs, and expenses incurred by Minera Sandia to respond or achieve said
release, plus conventional interests on delayed payments at a 12% (twelve per
cent) annual rate.

        (H)

Minera Sandia shall be liable and have the exclusive obligation resulting from
the labor relations with its workers or the relation it has with any person
providing services to it as a contractor or in any other capacity, releasing
Suaqui Grande from any liability with respect to such relations.

        (I)

At the execution of the Final Agreement, Suaqui Grande shall put at the disposal
of Minera Sandia, all the records, files, data, and information it has related
to the Concessions, the Lots, the Related Agreements, the Permits, it has not
provided to Minera Sandia, notwithstanding Suaqui Grande’s statements under oath
of telling the truth, and Suaqui Grande shall enable Minera Sandia, at its
expense, to prepare summaries thereof and photocopy these or copy them on
magnetic or electronic media.

16

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

4

CLAIMS FROM MINERA SANDIA

(A)

If Minera Sandia does not make some of the payments set forth in subsection (B)
of clause 2 (two) hereof on the respective dates stated therein, Suaqui Grande
shall provide to Minera Sandia a written notice indicating that it has 30
(thirty) additional calendar days to make such payments or to prove to Suaqui
Grande that it already has made such payments, after which term, in case such
payment has not been made or if Minera Sandia does not prove to Suaqui Grande
that it actually has made such payment, the Option and this agreement shall be
deemed terminated automatically and without legal effects whatsoever, without
any further liabilities for Minera Sandia than those agreed to herein.

 

 

(B)

If Suaqui Grande considers that Minera Sandia has not complied some of its
obligations which it acquires hereunder, other than those set forth in
subsection (A) of this clause, Suaqui Grande shall notify Minera Sandia in
writing that it has thirty (30) calendar days to begin to remedy the
non-compliance or to prove to Suaqui Grande that it has not failed to comply, at
the end of which period, if it has not begun to remedy the non-compliance or
begun to remedy it, or if Minera Sandia has not proven to Suaqui Grande that it
did not fail to comply, then, the Option and this agreement shall be deemed
terminated automatically and without legal effects whatsoever, without any
further liabilities for Minera Sandia than those agreed to herein. The notice of
non-compliance shall include sufficient circumstances, so that Minera Sandia may
take the pertinent corrective measures or remedies, according to the nature of
the attributed failure to comply.


  (D)

Suaqui Grande shall not be entitled to file a complaint against, or take, or
petition any other legal measure against Minera Sandia, without previously
proceeding as established in the two foregoing paragraphs of this clause, as may
be applicable. As of now, the parties agree that the fact that Suaqui Grande
exhausts the mechanism established in the two foregoing shall be deemed, for all
legal purposes, a necessary assumption as regards the lawfulness of any action
or any other type of measure or legal petition which Suaqui Grande intends to
inchoate or file against Minera Sandia.

5

ACT OF GOD OR EVENT OF FORCE MAJEURE

The term for the compliance of the obligations which the parties acquire
pursuant hereto, the Term of the Option, and the duration of this agreement
shall be suspended and shall be kept so, during the entire duration of the act
of God or event of force majeure, without it therefore being deemed that the
parties have failed to comply said obligations or that they have decided not to
exercise the Option, or that this agreement has been breached. For the purposes
of this subsection, the following, by way of illustration, respectively
constitute acts of God or events of force majeure: strikes, blockades, closing
of or obstacles on roads; lockouts, taking possession of facilities, offices, or
other property of Minera Sandia o its contractors or subcontractors thereof;
protests, demonstrations, or other types of actions by environmentalist groups
or

17

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

persons or Indian or ethnic groups or persons or non governmental organizations,
or neighbors or ejidos or ejido members; expropriations, seizures or taking
possession of property ordered and executed or tolerated by any level or
jurisdiction of government authorities; laws, regulations; decrees, orders for
the suspension of activities or closures, or other types of governmental acts,
including, but without being limited to acts of environmental authorities,
judgments; not having obtained a license, permit, agreement, authorization,
consent, right of access or right of way or delay in obtaining such; prohibition
for exporting ores decreed by the Mexican government; decree of ruinous taxes or
contributions or non-tariff measures that make producing and exporting ores
unprofitable, at the sole opinion of Minera Sandia; unavailability of materials
or means of transportation; impossibility or insurmountable difficulty, in
Minera Sandía’s sole opinion, to enter and exit the Surface Land, and other
events of a similar or analogous nature. The term for the compliance of the
obligations that Minera Sandia acquires pursuant hereto, the Term of the Option
and the duration hereof shall be deemed automatically extended for a period of
time equal to that of the duration of the cause of suspension stipulated in this
clause, without prejudice of Minera Sandia’s right to terminate it in advance.
No act of God or event of force majeure shall release Minera Sandia from its
obligation to pay the mining rights for the Concessions, all during the Term of
the Option, unless, any or some of these obligations can not be complied since
said rights can not or have not been received by the banks, authorities,
institutions, or agencies that should receive them, or for not being able to pay
due to any cause, reason or circumstance not attributable to Minera Sandia.

The party which takes this clause as its basis shall take all steps and shall
execute all actions reasonably possible to eliminate the act of God or event of
force majeure or its effects and, if possible, shall comply with the obligations
it acquires hereunder, to the degree in which it is practical. None of the
parties shall have the obligation to negotiate or compromise with the persons,
groups, organizations, or authorities that give rise to the events set forth in
this clause, or the obligation to challenge state, governmental or
administrative acts which also constitute events of force majeure pursuant to
this clause, or the obligation of complying with what has been agreed to herein,
if an event of force majeure or act of God renders such compliance impossible.

The lack of possibility to comply due to an event of force majeure or act of God
shall release the parties, while the cause or event of force majeure or act of
God persists, except when the act of God is caused by the lack of funds of the
party of reference.

The establishment, imposition, registration, continuation, or subsistence of a
Lien on any of the Concessions or any of the Lots or part of any of the Lots or
any of the Related Agreements or on any of the properties or rights of Suaqui
Grande subject to this agreement shall not be deemed an event of force majeure
or an act of God and therefore, shall not excuse Suaqui Grande’s failure to
comply.

6

ASSIGNMENT OF RIGHTS AND OBLIGATIONS AND ESTABLISHMENT OF SECURITY

(A)

As of now, Suaqui Grande irrevocably authorizes Minera Sandia to assign some or
all of the rights and obligations resulting in its favor from this agreement or
the Concessions, without the need of any further or additional agreement or
consent, without further obligation for Minera Sandia than that of informing
Suaqui Grande, within a 30 (thirty) calendar day term following the date on
which the assignment has taken place, (i) the name or corporate name of the
assignee; (ii) the date of the

18

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

assignment; (iii) the business address of the assignee; and (iv) the name of the
assignee’s representative with whom Suaqui Grande shall deal with in regard to
everything related to said assignment, the latter provided the assignee has
informed Minera Sandia thereof. The assignment referred to in this subsection
shall fully (in case of the total assignment) or partially (in case of the
partial assignment) release Minera Sandia from the obligations it assumes
hereunder.

    (B)

Suaqui Grande shall only be entitled to assign, promise to assign, lien, option,
or enter into contracts and agreements in relation to some or all of the rights
and obligations resulting hereunder or in relation to any of the mining
concessions, agreements, permits, properties, or rights object hereof (prior to
these being acquired by Minera Sandia) or to provide as security or to create or
impose a Lien on any of said rights or obligations, or mining concessions,
agreements, permits, properties or rights object hereof (prior to these being
acquired by Minera Sandia), if it has Minera Sandia’s previous, express and
written agreement and none of these acts shall be opposable to Minera Sandia if
the latter did not consent to them as agreed to in this section.

    (C)

Minera Sandia may provide this agreement and the rights resulting hereunder as
security and any further or additional consent or agreement from Suaqui Grande
shall not be required for such purpose and hereby, Suaqui Grande irrevocably
grants its agreement and consent thereto.

7

TERMINATION

(A)

It shall be deemed the Option and this agreement have been automatically
terminated at the up-date of any of these hypotheses: (i) 10 (ten) calendar days
after a notice of non-exercise of the Option and termination of this agreement
delivered or sent by Minera Sandia to Suaqui Grande has produced its effects;
(ii) the up-date of any of the termination hypotheses set forth in clause 4
(four), subsections (A) and (B) hereof; and (iii) the formalization of the Final
Agreement (in which case, only the provisions of this agreement that cause
Suaqui Grande to indemnify or compensate Minera Sandia or to respond to Minera
Sandia for claim for better title or defects in the assigned titles and others
that impose obligations in charge of the parties whose compliance were pending
after said formalization).

    (B)

Within a 180 (one hundred eighty) calendar day term following the effective date
of termination of the Option and this agreement by the up-date of any of the
hypotheses set forth in paragraph (A), subsections (i) one and (ii) (two) of
this clause, Minera Sandia may and shall remove all the facilities, machinery,
equipment, and other properties owned by Minera Sandia and by whoever has worked
for the latter, which are still on any of the Lots, except for those facilities
that should remain thereon pursuant to the Mining Law and its Regulation. The
properties which Minera Sandia does not remove from the Lots within the term set
forth in this paragraph shall become Suaqui Grande’s property and the latter
shall not have to pay Minera Sandia for them, unless Minera Sandia has been
unable to remove them due to acts of God or events of force majeure or acts,
omissions, liabilities, or obligations attributable to Suaqui Grande or which
are Suaqui Grande’s or attributable to persons acting on behalf or by
instructions, or to the benefit of Suaqui Grande.

19

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

(C)

If this agreement is terminated due to any of the hypotheses set forth in
paragraph (A), subsections (i) (one) and (ii) (two) of this clause, Minera
Sandia shall deliver to Suaqui Grande within a 90 (ninety) calendar day term
following the date in which Suaqui Grande may request it in writing, a report
describing all the works performed on the Lots, limited to matters of fact,
exclusively together with copies of maps showing the location of samples, a copy
of the drill assay logbook, a copy of the assay results, and other technical
data compiled by Minera Sandia in relation to the Lots, but without any guaranty
that the reports, maps, assays and technical data shall be appropriate for any
end or purpose whatsoever and without any guaranty as regards their accurateness
and completeness.

8

ESTABLISHMENT OF COLLATERAL

(A)

If Minera Sandia decides to exercise the Option and on the date on which the
Final Agreement shall be formalized and delivered, any of the Concessions, any
of the Related Agreements, or any of the Permits are subject to any Lien or any
debt resulting from Suaqui Grande’s acts, omissions, liabilities, or
obligations, Minera Sandia may pay the amounts or comply with the obligations or
satisfy the liabilities that have given place to the Liens or the debts of
reference, which shall be charged to the amounts set forth in paragraph (B) of
clause 2 (two) which still have not been paid to Suaqui Grande and, in a given
case, pay the amounts owed or comply with the obligations or satisfy the
liabilities that must be paid, complied or satisfied in excess of said amounts
set forth in paragraph (B) of clause 2 (two) that still have not been paid to
Suaqui Grande, and in a given case, to pay the amounts owned or to comply with
the obligations or to satisfy the liabilities that should be paid, complied or
satisfied in excess of said amounts set forth in paragraph (B) of clause 2
(two), in which case, the Option shall be deemed exercised and Suaqui Grande
shall pay or reimburse Minera Sandia what it had paid or complied or satisfied
in excess of said amounts set forth in paragraph (B) of clause 2 (two), plus
lawful interests. The expenses or disbursements that Minera Sandia would cause
to pay, comply, or satisfy Suaqui Grande’s amounts, obligations, or liabilities
under the circumstances set forth in this subsection, plus lawful interests
shall also be borne by Suaqui Grande, and charged to the amounts set forth in
paragraph (B) of clause 2 (two).

    (B)

Suaqui Grande commits to reimburse Minera Sandia for the amounts it already had
paid Suaqui Grande from among those set forth in paragraph (B) of clause 2 (two)
hereof, plus lawful interests, if, on the date on which the Final Agreement
should be formalized and delivered, any of the Concessions or any of the Related
Agreements or any of the Permits are subject to any Lien or debt resulting from
Suaqui Grande’s acts, omissions, liabilities, or obligations and therefore,
Minera Sandia decides not to formalize and deliver the Final Agreement, in which
case, the Option shall be deemed not exercised. Suaqui Grande shall also pay to
Minera Sandia the expenses or disbursements, plus lawful interests, made by
Minera Sandia to document, notarize, and notify its decision of not formalizing
and delivering the Final Agreement under the circumstances set forth in this
paragraph.

    (C)

To assure the compliance of the obligations it acquires under paragraphs (A) and
(B) of this clause, irrevocably Suaqui Grande establishes in favor of Minera
Sandia, first collateral on the titles of the Concessions and the Related
Agreements that qualify as personal property pursuant to the law. This
collateral

20

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

shall be effective and shall bind Suaqui Grande and third parties while the
secured obligations and their accessories remain unpaid or unsatisfied and shall
be registered in the Public registry of Mining. A special notation thereof shall
be made as set forth respectively in the Mining Law and its Regulation.

    (D)

Suaqui Grande shall respond with its entire estate, for the compliance of the
obligations it secures with the pledge object of this clause incase the pledge
or the pledged properties were insufficient or were unenforceable due to any
reason or circumstance, or in case the pledge could not be made effective to
Minera Sandia’s benefit.

    (E)

Minera Sandia shall enforce the security interest rights and privileges this
clause grants to it, if previously it does not grant to Suaqui Grande a 15
(fifteen) calendar day term so that Suaqui Grande, at its sole expense, may take
the steps and measures it may deem necessary in order for the Liens to be
cancelled, annulled, superseded, terminated, or in some other way, divested of
legal effects, unless the respite harms or could harm Minera Sandia’s position
or rights, in its exclusive opinion. To exercise the rights that Suaqui Grande
grants to it through this clause, Minera Sandia shall not be bound to wait for
the result of legal actions of any type filed by Suaqui Grande before the courts
or the result of negotiations, procedures or discussions whose purpose is to
obtain the cancellation, release, annulment, or divestment of effects of the
Liens through any other legal means.

    (F)

If Minera Sandia decides not to exercise the Option, Minera Sandia shall deliver
to Suaqui Grande, the cancellation or release of the security established by the
effects of this clause, within a 15 (fifteen) calendar day term following the
date on which the notice of non-exercise of the Option produces its legal
effects.

9

CONFIDENTIALITY

(A)

The parties shall maintain the content and entering into this agreement under
absolute confidentiality and shall not use the name of the other party for any
purpose related hereto and the properties and rights object of the Option and
shall cause its shareholders, directors, officers, representatives, employees,
and other related persons maintain it in absolute confidentiality and refrain
from using the name of the other party, unless they have to disclose it or use
the name of the other party (i) to stock exchange, tax, administrative, judicial
or arbitration authorities or officials pursuant to the law; (ii) to banks or
other financial entities or parties interested in financing the works which
Minera Sandia is entitled to perform hereunder; (iii) to good faith third
parties interested in acquiring the rights and obligations resulting hereunder
in favor of Minera Sandia; (iv) to the general public pursuant to the laws and
rules that govern the placement or sale of shares or securities in Mexican or
foreign stock exchanges; and (v) to the accountants and consultants of the
parties, subject to what has been agreed to in this clause.

    (B)

Notwithstanding what has been set forth in the foregoing paragraph, the parties
agree that none of them shall be liable to the other for any negligent or
fraudulent disclosure of information by any of its shareholders, directors,
officials, representatives, employees, and other persons related thereto, if
said party took reasonable measures so that said information would be treated as
confidential and kept as such.

21

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

(C)

The registration of this agreement in the Public Registry of Mining or in other
public registries shall not be deemed to be an infringement of the duty of
confidentiality.

10

OTHER STIPULATIONS

(A)

This agreement substitutes, cancels, supersedes, terminates and leaves without
effects any agreements, letters of agreement, contracts, letters of intent, and
agreements of any other type entered into in relation to the object hereof, on a
date prior to the one hereof.

    (B)

All the obligations and commitments assumed by the parties are contained and
exclusively comprised herein. There are no verbal agreements or understandings,
prior or contemporary to the execution hereof, which binds the parties in any
sense whatsoever.

    (C)

The parties agree that they shall execute and deliver to the other party, any
other additional documents and shall take any additional actions that may be
necessary to attain the objectives hereof and that in all these cases, they
shall proceed in a diligent and timely fashion, but this paragraph shall not be
construed as binding the parties to grant securities or to constitute Liens
other than those agreed to herein.

    (D)

No modification, amendment or addition hereto shall be binding or enforceable
coactively if not provided in writing and if not executed by all the contracting
parties.

    (E)

The sole purpose of the titles or headings used herein is to facilitate reading
the agreement, but do not determine, affect, restrict, or expand the scope of
the rights and obligations resulting from this meeting of the wills.

    (F)

For the purposes hereof, “business days” shall be those that are not deemed to
mandatory holidays pursuant to the Mexican Federal Labor Law. Whenever the last
day of any term set forth herein to make a payment or execute an action is a
mandatory holiday pursuant to the Mexican Labor Law, the payment shall be made
or the action shall be performed on the immediately following business day. For
the purposes hereof, “calendar days” shall be all the days of the regular
calendar. In this agreement, “months” shall refer to periods comprising thirty
calendar days, whenever these do not start being calculated as of the first day
of the calendar month of reference. Whenever a calendar month begins to be
calculated as of its first day, a “month” shall be deemed to be the number of
calendar days comprised in said period.

    (G)

In the negotiation and execution hereof, there has been no fraud, bad faith,
violence, illegality, error, reverential fear, disability, nor any other defect
that affects the contracting parties’ will or consent.

22

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

(H)

The parties categorically state that they have no action for the non-existence,
invalidity, nullity, or inefficiency hereof or other similar ones tending to
deprive it of effects or to release them of its binding nature and that they
irrevocably waive those which, in a given case, they could have to obtain any of
said declarations.

    (I)

In particular, there is no injury. The considerations agreed to herein are fair,
equitable, and commercial. Notwithstanding the foregoing, the parties
irrevocably waive any action or right which, in a given case, they would have to
claim the non-existence, nullity, rescission, inefficiency, or deprivation of
legal effects of this agreement due to objective or subjective injury or any
other type.

    (J)

If any stipulation herein were invalid, illegal, inefficient or unenforceable
coactively in any respect in any jurisdiction, the validity, legality,
efficiency or coactive nature thereof or a different stipulation shall not be
affected or suffer demerit in any way whatsoever due to said circumstance in any
jurisdiction.

    (K)

All consents, authorizations, permits, waivers, agreements, acknowledgements,
confirmations, and covenants given and agreed on in this contract shall be
deemed irrevocable, despite this is not stated expressly in some cases.

    (L)

The disbursements made by any of the parties pursuant hereto shall be deemed
exclusively for their expense, that is, the party that makes such disbursements
shall not be entitled to compensation, prorating, reimbursement or refund for
any other concept.

    (M)

During the discussion and acceptance of the terms, conditions, and clauses
hereof, and at the time of its execution, ratification and acknowledgement, the
parties consulted with their legal counsels who explained to them the scope and
legal consequences of the content hereof duly and sufficiently.

    (N)

The parties acknowledge the legal existence and subsistence of the other party,
as well as the appointments and powers, and authority of who enter into this
agreement in their respective representation, since their legal counsels have
had before them and analyzed the documents that prove it.

    (O)

Whenever in this agreement reference is made to signatures and acknowledgement
of content or formalization by instrument of public record, this shall be deemed
to be the ratification of signatures, acknowledgement, and formalization before
a notary public selected by Minera Sandia, whose expenses and fees shall be
borne by Minera Sandia.

    (P)

Nouns in singular shall be deemed to include the plural and nouns in plural
shall be deemed to include the singular, and male, female and neuter genders
shall be deemed to be mutually excluding, all of this pursuant to the context
and the parties’ intent, as stated in all of the clauses hereof. The term
“including” shall refer to “including, but without being limited to that which
has been stated expressly”.

23

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

(Q)

If any of the parties omits to demand or request the stringent compliance of any
provision hereof or grants its consent with respect to an action or omission of
the other party, or waives some right provided to it hereunder, said
circumstance shall not be interpreted as a waiver of the party adversely
affected, to demand o request the compliance of said provision at a diverse time
or as having provided its consent with respect to another similar action or
omission, or as a waiver to enforce the right at a latter time.

11

DOMICILES

All notices, notifications, or communications which are given or must be given
in relation hereto shall be delivered, made or sent in writing to the following
domiciles:

(A)

If for Suaqui Grande:

   

Avenida 10 (ten) number 71 (seventy one), between 2 (two) and 3 (three), Colonia
Bugambilias, Hermosillo, Sonora.

    (B)

If to Minera Sandia:

   

Dr. Aguilar number 162 (one hundred sixty two), Colonia Prados Centenario,
Hermosillo, Sonora.

   

With copy for Eduardo Robles Elias, on Boulevard Hidalgo 64, Colonia Centenario,
Hermosillo, Sonora 83260.

    (C)

Unless otherwise is set forth herein, notices and communication shall be deemed
effective on the business day following that on which they have been
conclusively received at the respective domiciles set forth hereinabove. If the
postal system is used, notices and communications shall always be sent by
certified mail, return receipt requested.

    (D)

Notices, notifications, or communications may be delivered or made to whoever
they addressed anywhere, wherever the addressee or its attorney in fact or legal
representative with sufficient powers may be located, although it might not be
the domicile set forth in this clause and notices, notifications, or
communications thus delivered, shall have the same value and effect as if
delivered at the domicile established in this clause.

    (E)

Judicial summons shall be served and shall be deemed effective, where, when and
under the conditions set forth in the law.

    (F)

While the parties do not establish a domicile other than the one set forth in
this clause, notices, notifications, and communications they respectively may
give each other, make or send to the domicile set forth in this clause, shall be
fully effective, although effectively and actually the parties no longer have
the domicile established in this clause. Notices of change of domicile shall
become effective

24

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

on the fifteenth calendar day following the date on which such notices become
effective pursuant to this clause. Any new domicile of Suaqui Grande or of
Minera Sandia set forth for the ends and purposes of this clause shall be
located in Mexico and shall be precise as regards the street, street number,
suite or apartment number or letter (in a given case), the city area or name of
urban development, the city and its zip code.

12

CONTROVERSIES OR DIFFERENCES AND APPLICABLE LAW

(A)

The parties shall subject to the exclusive jurisdiction and competence of the
courts of Hermosillo, Sonora, so these may know about and resolve on any legal
action, measure, or petition whose direct or indirect cause is this agreement,
including, but not limited thereto, those related to its existence, validity,
interpretation, and compliance and, clearly, expressly and precisely waive the
jurisdiction and competence of other judges or courts that could correspond to
them by reason of their domicile, location of the administration, or the main
business establishment if the parties, contacts with other jurisdictions or
doctrines or similar principles, subject of this agreement, territory or any
other current or future reasons, causes or circumstances.

    (B)

The Mexican law shall govern all controversies that may arise in relation to the
existence, validity, interpretation, and compliance hereof and the obligations
and liabilities of the parties, including its compulsory enforcement, excluding
the norms of said law that establish a jurisdiction or competence other than the
one agreed to in the immediately foregoing paragraph and excluding the norms of
said law that establish this agreement is subject to a juridical order other
than that of Mexico.

             Having been well-informed of the legal scope and content hereof,
the parties execute this agreement fully in agreement therewith and make it
binding in all legal respect, in four counterparts, each of which shall be
deemed an original which shall have the same value and effect, in Hermosillo,
Sonora, on the 13th (thirteenth) day of the month of June, 2009 (two thousand
and nine).

An illegible signature
Minera Suaqui Grande, S. de R.L. de C.V.
Represented by Jorge Luis Fimbres Castillo

An illegible signature
An illegible signature
Minera Sandia, S.A. de C.V.
Represented by William Pierce Carson

Witnesses

An illegible signature An illegible signature Noelia Alvarado Sau Concepcion
Alvarado Sau

25

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

[exhibit10-58x26x1.jpg]

26

--------------------------------------------------------------------------------

[exhibit10-58x27x1.jpg]


--------------------------------------------------------------------------------

(Translation of the foregoing notarial certification and Apostille into Spanish)

[exhibit10-58x28x1.jpg]

Hermosillo, Sonora, Mexico, August 10, 2009

To whom it may concern:

          Hereby, the undersigned, IVETTE MARIAN ARNOLD, certifies that the
attached translations are an accurate translation into the SPANISH language, of
a page of signatures and apostille No. 51441, executed by Mary Herrera,
Secretary of State of New Mexico, which appears in the ENGLISH language, with
the modifications necessary for its better understanding.

Ivette Marian A. (signature)              A stamp that reads: Federal Taxpayer’s
Registry:          IVETTE MARIAN ARNOLD MAAI-700927-D36  Interpreter-Translator
    English-Spanish of the Honorable  Federal Taxpayer’s Reg. Supreme Court of
Justice of the  MAAI-700927d36 State as evidenced in document Isidro Olvera No.
21     16/2002, dated July 9, 2002  Hermosillo, Sonora Issued by said Honorable
Court  

[exhibit10-58x28x2.jpg]


--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

     

Attachment “A”

Related Agreements

[WITHOUT ATTACHMENT]

27

--------------------------------------------------------------------------------

Mining Agreement
Minera Suaqui Grande S. de R.L. de C.V. and
Minera Sandia, S.A. de C.V.
June 13, 2009

Attachment “B”

PERMITS

[WITHOUT ATTACHMENT]

 

 

 

28

--------------------------------------------------------------------------------

In Hermosillo, Sonora, on the 13th (thirteenth) day if June, 2009 (two thousand
and nine), before the undersigned attorney Jesus Jose Francisco Arturo Lizarraga
Murguia, acting notary public number 35 (thirty five), in and for Hermosillo,
Sonora, and in exercise in this notarial district,
APPEARED:-----------------------------------------------

Jorge Luis Fimbres Castillo, representing Minera de Suaqui Grande Sociedad de
Responsabilidad Limitada de Capital Variable (Limited Liability Corporation of
Variable Capital), who stated being a Mexican national, of legal age, married,
born in Suaqui Grande, Sonora, on October 30 (thirty), 1954 (one thousand nine
hundred fifty four), a professional, with domicile on Avenida 10 (ten), number
71 (seventy one), between 2 (two) and 3 (three), Colonia Bugambilias in
Hermosillo, Sonora, and identified himself with voters’ registration card with
folio number 45391288 (four five three nine one two eight eight), besides the
witnesses, whose personal data shall be inserted in a latter chapter, who
STATED: -----------------------------------------------------------

(1) That they appear before the undersigned notary public to acknowledge each
and every portion of the content of the MINING AGREEMENT (UNILATERAL PROMISE FOR
THE TRANSFER OF MINING CONCESSION TITLES, GRANTING EXPLORATION RIGHTS AND
ESTABLISHMENT OF SECURITY INTEREST ON OWNERSHIP OF MINING CONCESSIONS), entered
into by Minera de Suaqui Grande Sociedad de Responsabilidad Limitada de Capital
Variable (Limited Liability Corporation of Variable Capital), represented by
Jorge Luis Fimbres Castillo, on one hand, and Minera Sandia Sociedad Anonima de
Capital Variable (Stock Corporation of Variable Capital), represented by William
Pierce Carson, on June 13 (thirteen), 2009 (two thousand and nine), which
comprises 29 (twenty nine) letter-size pages , with text only on the front side
and to ratify the signature of those who undersign it, which acknowledge as
their own.------------------------------------------------

(2) Through its representative, Minera de Suaqui Grande Sociedad de
Responsabilidad Limitada de Capital Variable (Limited Liability Corporation of
Variable Capital) grants before the attestation of the undersigned notary
public, the powers and authority referred to in paragraph “F” of clause 2 (two)
of the agreement object hereof, which is deemed integrally reproduced herein for
all pertinent legal purposes; therefore it shall abide by and go through all the
acts, formalities, and representations of the legal representatives designated
in this clause, in the exercise of the powers and authority conferred upon them.
-----------------------------------------------------

LAWFUL EXISTENCE AND REPRESENTATION OF MINERA SUAQUI GRANDE SOCIEDAD DE
RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE --------------

Mr. Jorge Luis Fimbres Castillo proved to me being the Sole Manager of Minera de
Suaqui Grande Sociedad de Responsabilidad Limitada de Capital Variable with the

[1]

--------------------------------------------------------------------------------

original copy of instrument of public record number 1,909 (one thousand nine
hundred nine), volume 83 (eighty three), executed before and certified by
attorney Rene Ramirez Buentello, notary public number 80 (eighty) in and for
Hermosillo, Sonora, on January 17 (seventeen), 1996 (one thousand nine hundred
ninety six), registered in the Public Registry of Property and Commerce under
number 11,802 (eleven thousand eight hundred two), volume 54 (fifty four), Book
One, Commerce Section, dated January 23 (twenty three), 1996 (one thousand nine
hundred ninety six) of which I transcribe the portions pertaining this document
of ratification, pursuant to the Mining Law and its Regulation: “CLAUSES:-
ARTICLE ONE.- CORPORATE NAME.- The corporation’s corporate name shall be “MINERA
DE SUAQUI GRANDE”. This corporate name shall be followed by the words “Sociedad
de Responsabilidad Limitada de Capital Variable” (“Limited Liability Corporation
of Variable Capital”) or its abbreviation in the Spanish language, “S.R.L. de
C.V.”.- ARTICLE THIRTEEN. CORPORATION’S ADMINISTRATION. 1.- Form.- A sole
Manager shall be in charge of the corporation’s direction and administration.-
ARTICLE FOURTEEN. POWERS OF THE SOLE MANAGER.- The sole manager shall be in
charge of the administration and direction of the corporation’s business;
therefore, he shall be entitled to perform as many acts and operations as may be
required to attain the corporate purpose, except those which by the law or by
provision of these articles of incorporation are reserved exclusively to the
members’ meeting.- He may represent the corporation before all types of private
persons and any judicial, civil, and criminal, labor or administrative
authorities, whether federal, state or municipal. In order to perform the
foregoing, he shall be invested with the broadest powers, such as those which b
y way of illustration, but not by way of limitation are stated herein below:-
1.- Lawsuits and Collections: - General power of attorney for lawsuits and
collections, without any limitations whatsoever, including all the general and
special powers that pursuant to the law require a special clause in accordance
with the terms of the first paragraph of article 2554 of the Civil Code for the
Federal District and its correlative article in the civil codes of the States of
the Republic, among which are those referred to article 2587 of said Code and
that of voluntarily dismiss amparo proceedings (to protect constitutional
rights); to file accusations for criminal deeds and to file complaints and to
voluntarily dismiss them; to aid the District Attorney and to grant legal
pardon.- 2.- Acts of Administration: - General power of attorney for acts of
administration pursuant to the terms of the second paragraph of article 2554 two
thousand five hundred fifty four of the Civil Code for the Federal District and
its correlative article for the civil codes of the States of the Republic.- 3.-
Acts of Ownership:- General power of attorney for acts of ownership pursuant to
the terms of the third paragraph of article 2554 two thousand

[2]

--------------------------------------------------------------------------------

five hundred fifty four of the Civil Code for the Federal District and its
correlative article for the civil codes of the States of the Republic.- 4.-
Negotiable Instruments.- Power of attorney to subscribe, grant, and endorse
negotiable instruments and credit transactions pursuant to the terms of article
9 of the General Law on Negotiable Instruments and Credit Transactions.- 5.-
Substitution.- Power to subscribe and substitute general and special powers of
attorney and to revoke the former and the latter ... TRANSITORY CLAUSES.-
TENTH.- The members resolve that the corporation shall initiate its operations
being administrated by a Sole Manager, designating Mr. JORGE LUIS FIMBRES
CASTILLO for such purpose, who in order to perform his office shall have all
powers referred to in article Fourteen of the corporate bylaws.”
--------------------------------------------------------------------------------------------------------
Due to the documents described in the foregoing paragraphs, which I had before
me, I attest that the appearing parties actually have the necessary powers to
enter into this agreement, whose content they acknowledge and ratify.
-----------------------------------------

Under oath of telling the truth and being warned of the penalties incurred by
those who provide false statements before a notary public, the appearing party
stated that the powers with which he appears representing his principal, have
neither been revoked nor limited in any way whatsoever.
---------------------------------------------------------------------

For purposes of ratification and the subscription of the powers stated herein,
appeared as witnesses: Noelia Alvarado Sau, who stated being a Mexican national
single, file clerk, having been born in Hermosillo, Sonora, on January 19
(nineteen), 1974 (one thousand nine hundred seventy four and having her elected
domicile at Boulevard Hidalgo 64 (sixty four), Colonia Centenario in this city;
and Concepcion Alvarado Sau, who stated being a Mexican national single, having
been born in Hermosillo, Sonora, on March 30 (thirty), 1978 (one thousand nine
hundred seventy eight), occupation lawyer, and having her elected domicile at
Boulevard Hidalgo 64 (sixty four), Colonia Centenario in this city.

-------------------------------------------------------------------------------------------------------------DOCUMENTS
ATTACHED ------------------------------------

The following documents are attached to this document for the ratification of
signatures: (a) Agreement object of this document; (b) Copy of the voters’
identification cards with photograph of the appearing party and the witnesses.
------------------------------

I, the undersigned notary public spread upon the record under my certification,
for all legal purposes that may be lawful: 1. That I made sure of the identity
of the appearing parties who identified themselves with voter’s identification
card with photograph and with immigration document, respectively. 2. That the
appearing parties have legal capacity to enter into agreements and to bind
themselves, which I spread upon the record, since I do not observe in them any
evident manifestations of natural disability

[3]

--------------------------------------------------------------------------------

and not being aware that they are subject to civil lack of capacity. 3. That I
had before me the documents which were submitted to me for preparing this
ratification document, originals which I returned to the appearing parties. 4.
That the appearing parties read by themselves, the document whose content they
acknowledged and ratified. 5. That I explained to the appearing parties the
legal value and consequences of the content of this document, in order to comply
with what is ordered by the Notarial Law for the State of Sonora. 6. That the
appearing party, Jorge Fimbres Castillo actually has the representation on
behalf of which he proceeds and that said representation is legitimate pursuant
to the authentic documents which he exhibited to me for such purpose and which
have been referred to and transcribed in the pertinent portions of this
instrument. I Attest.
------------------------------------------------------------------------------------

Hermosillo, Sonora, June 13 (thirteen), 2009 (two thousand and nine)

An illegible signature
Minera Suaqui Grande, S. de R.L. de C.V.
Represented by Jorge Luis Fimbres Castillo

An illegible signature An illegible signature Noelia Alvarado Sau Concepcion
Alvarado Sau

An illegible signature
Attorney Jesus Jose Francisco Arturo Lizarraga Murguia
Acting Notary public number 35 (thirty five)
Hermosillo, Sonora, Mexico

     A stamp that reads: UNITED MEXICAN STATES.-
Atty. Jesus Jose Francisco Arturo Lizarraga Murguia.-
ACTING NOTARY PUBLIC NUMBER 36.-
Hermosillo, Sonora, Mexico.

[4]

--------------------------------------------------------------------------------

[exhibit10-58x36x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-58x37x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-58x38x1.jpg]


--------------------------------------------------------------------------------